Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on March 10, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 8, and 15 and the cancellation of claim(s) 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, and 19 have been acknowledged and entered.  
After entry of this amendment, claims 1, 6, 8, 13, 15, and 20 remain pending.
In view of the amendment to claim(s) 1, 8, and 15 and the cancellation of claim(s) 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, and 19, the rejection of claims 1-3, 5-10, 12-17, and 19-20 under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 6-9 of the Response to Non-Final Office Action dated December 13, 2021, which was received on March 10, 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. §103 in light of Napolitano (U.S. Pat. App. Pub. No. 2017/0285915, hereinafter Napolitano) in view of Davis (U.S. Pat. App. Pub. No. 2006/0040718, hereinafter Davis) and Non-patent literature to Parker (Parker, Laura “The Voice-Activated Video Game,” The Atlantic, Jan. 15, 2015, [Retrieved on Sept. 2, 2021], Retrieved from the Internet, <URL: https://www.theatlantic.com/technology/archive/2015 /01/the-voice-activated-video-game/384454/ >, hereinafter Parker), applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1, 8, and 15 under 35 U.S.C. §103 are withdrawn.
Applicant further argues that dependent claims 6, 13, and 20 are allowable for at least the same reasons as independent claims 1, 8, and 15. Applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 6, 13, and 20 under 35 U.S.C. §103 are withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Reasons for Allowance
Claims 1, 6, 8, 13, 15, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, the closest prior art of record Napolitano teaches A processor-implemented method for in-game voice commands, the method comprising: (“In some examples, a non-transitory computer-readable storage medium of memory 250 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device, and can execute the instructions.”; Napolitano, ¶ [0048]) capturing, by a processor, a user-spoken communication (“digital assistant can be capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry” where the instructions of the method are implemented by a “processor-containing system”; Napolitano, ¶ [0033], [0048]); converting the captured user-spoken communication to a text file (“digital assistant module 426” can, using the “speech-to-text (STT) processing module 430 [and the] natural language processing module 432,” then “convert speech input into text,” thus converting the speech input {captured user-spoken communication} to text {a text file}.; Napolitano, ¶¶ [0076]-[0077]); determining an intent of the converted communication using natural language processing (the digital assistant can “interpret natural language input in ... textual form to infer user intent” where the system includes “natural language processing module 432,” thus using natural language processing to infer user intent {determining the intent} from the text {of the converted communication}.; Napolitano, ¶¶ [0032], [0086]); and …executing [an] audio file corresponding to the determined intent. (“to act on an inferred user intent, the system can ... generat[e] output responses to the user in an audible (e.g., speech) and/or visual form,” where “output can be provided as voice, sound, alerts, text messages, menus, graphics, videos, animations, vibrations, and/or combinations of two or more of the above,” thus executing output responses in an audible form {an audio file} to act on the inferred user intent which is corresponding to the determined intent.; Napolitano, ¶¶ [0032], [0051]). 
Davis further teaches in response to determining the determined intent relates to gameplay or facilitating in-game communication (a player speaking as part of a dialog mode in response to “the corresponding playing character encounter[ing] a non-player character,” where “the speech recognizer converts the spoken input to an output signal corresponding to a text string output” where “The output is then evaluated to determine the keyword match,” prior to providing a response. A keyword in the spoken input matching a keyword from the “stored set of keywords, phrases and/or terms” indicate that the determined intent relates to gameplay or facilitating in-game communication (such as communication between the player character and non-player characters); Davis, ¶¶ [0059], [0061]), executing a preconfigured audio file... (“In yet further embodiments, the non-player character also plays a voice-over or audio message {preconfigured audio file} corresponding to the statement or query via the speaker 130 or other auditory output device such as the headphones if the headset 140 b.”; Davis, ¶ [0059]), and executing an in-game character animation corresponding to the determined intent wherein the in-game character animation comprises a facial animation and a body animation (Using the example of casting a spell, “the spell grammar integrator module takes the sequences of spell words and decodes the sequence of spell words into a game action, step 714,” thus the system is determining that the player intent is to cast a spell. “Thereafter the process returns or exits to the game, step 720 and thereafter the game action per the recognized spell is executed in the game,” where the game action of casting a spell per the recognized spell is the in-game character animation which includes both facial animation (e.g., speaking including movement of the mouth) and body animation (e.g., the movements and gestures related to casting the spell).; Davis, ¶ [0071]). 
Parker further teaches executing a preconfigured audio file of a prerecorded in-game character voice for the player character corresponding to the determined intent (“Players communicate with the game’s protagonist, a lone survivor on a ship stranded in space after a virus outbreak onboard, using a series of voice commands. In that sense, it’s nothing like a traditional gameplay experience, save for a single button, which players hold/release according to when they want to speak to the survivor. The voice commands are simple—walk forward, turn left, turn right, run, and so on—but the survivor, voiced by Supernatural’s Osric Chau {a preconfigured audio file of a pre-recorded in-game character voice}, understands them, and answers back {thus, corresponding to the determined intent}”; Parker, Pg. 3, Para. 2, lines 7-13). 
Newly cited reference Sullivan (U.S. Pat. App. Pub. No. 2019/0308109, hereinafter Sullivan) further teaches capturing, by a processor, a user-spoken communication in a multiplayer video game peer-to-peer chat (The user interaction in a video game application between the first user at the first location and the second user at the second location {thus a peer-to-peer chat in a multiplayer video game}, where "a user interaction includes an audio communication (e.g., “John, I'm behind this wall”)" and where the audio is captured (as indicated by the speech bubble showing the captured audio converted by speech to text); Sullivan, ¶¶ [0033], [0034]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitations of “selecting a preconfigured audio file from a list of preconfigured phrases associated with one or more user intents” and “executing the preconfigured audio file of a prerecorded in-game character voice for a player character corresponding to the determined intent in place of the user- spoken communication” is not taught by the prior art of record.
Regarding claims 6, 13, and 20, claims 6, 13, and 20 are allowable at least in light of their dependence from allowed claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature to Andrus et al. (B. Andrus and N. Fulda. “Immersive Gameplay via Improved Natural Language Understanding.” In International Conference on the Foundations of Digital Games (FDG '20). Association for Computing Machinery, New York, NY, USA, Article 55, 1–4. Published Online: 17 September 2020, https://doi.org/10.1145/3402942.3403024) discloses systems and methods for interfacing with player and non-player characters using natural language understanding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657